Dykman, J.
This action is for the recovery of damages, resulting from the breach of an agreement.
The contract was made by a written correspondence and is contained in two letters. In legal effect the contract was this: If the plaintiff established a suitable and well-appointed printing bookbindery over the store of the defendants, in New York city, and gave their work dispatch and at all times precedence, the defendants guaranteed him $2,000 worth of work a month, or $24,000 per year, at fair and remunerative prices, or at such prices as the same class of binding could be contracted for in the first-class binderies of the city of New York, with the understanding that the work was to be fairly up to the standard, as shown by similar work done for the defendants by others.
The defendants were to commence furnishing work as soon as the plaintiff was prepared to take it, and to continue to do so, and increase the same as the plaintiff progressed.
Under that contract the plaintiff established the bindery over the-defendant’s store, at a- large expense, and commenced operations under his contract in the month of February, 1885. He rented the top floor of the building for two years, and put in about forty tons of machinery, and his uncontradicted testimony shows his establishment to have' been a well-appointed printing bookbindery, in full compliance with his undertaking in that respect contained in the contract. He continued operations for the defendants until about the middle of June, 1885, when they withdrew their work from him, but they at no time furnished him work to the extent of $2,000 a month.
This action is founded upon their breach of the contract, and the .trial resulted in a verdict for the plaintiff for $135,980. Both parties have appealed from the judgment, but the appeal of the defendants has no merits, and requires but little consideration. They endeavored, upon the trial to show that the plaintiff failed in the performance of his part of the contract, hut that question was fairly submitted to the jury, and the verdict for the plaintiff shows it was decided in his favor.
We have no difficulty, therefore, in relation to the appeal hy the defendant, and as the counsel for the pldintiff has stated in his points furnished to us that he does not desire a reversal of the judgment on his appeal, we do not examine or determine the questions involved therein.
The judgment should thus far be affirmed on the defendant’s appeal, with costs.